Examiner’s Comment
An examiner’s comment and/or amendment to the record appears below.  

General Information
Applicant’s amendment received 01/22/2021 overcome the objection to the specification and has been has been withdrawn.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

This application appears to be similar to the design of Boris Berlin/Design Fiber- Wood Fiber Composite Shell Chair Series for Muuto (Boris Berlin, hereafter).  However, close scrutiny of the two designs reveals a variety of dissimilarities. In particular:
The seat of the of the chair in the claimed design has a rounded and curved appearance whereas the Boris Berlin design shows a squared, linear and box-like appearance. 
The arms, sidewalls and rear of the claimed design shows a rounded and curved appearance whereas the Boris Berlin design shows them angular and square having little to no curvature in the arm area. 
The claimed design shows a curved flanged edge along the contour of the arms and backrest whereas the Boris Berlin design shows little or no flange.
The claimed design shows a longer backrest and shorter arms whereas the Boris Berlin design shown a shorter backrest with longer arms.

In aggregate, these differences patentably distinguish the claimed design over the prior art.

Conclusion
The application is now in condition for allowance.

Applicants should direct any inquiry concerning this communication or earlier communications from the examiner to Examiner Mary Ann Calabrese at (571) 272-8704.  The examiner is normally available Monday - Thursday from 7:00 AM to 5:30 PM (Eastern Time).  If the examiner cannot be reached, her supervisor, Shannon Morgan, may be reached at (571) 272-7979.  The fax number for this group is (571) 273-8300.   
 




/MARY ANN CALABRESE/Primary Examiner, Art Unit 2913                                                                                                                                                                                                        01/28/2021